Citation Nr: 0721822	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for hepatitis C and assigned an evaluation of 10 percent.  

The veteran testified before the undersigned Veterans Law 
Judge in January 2006.  A transcript of the hearing has been 
associated with the claims file.

In June 2006, the veteran's representative notified the RO 
that the veteran had been hospitalized for his hepatitis C, 
and claimed entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29 or 4.30.  This claim is referred to the RO 
for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, the Board remanded the issue of a higher 
initial evaluation for the service-connected hepatitis C for 
further development, including obtaining treatment records 
and affording the veteran a VA examination.  The RO attempted 
to fulfill the remand directions; however, several obstacles 
prevented complete compliance.  

For the following reasons, the claim must again be remanded 
for compliance with the April 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

First, several notations in the claims file reflect that the 
veteran failed to report for scheduled VA examinations in 
September and November 2006.  Yet, VA treatment records show 
that transport was provided to get the veteran to the 
scheduled September VA examination.  It is therefore unclear 
that the veteran did, in actuality, fail to report.  
Notwithstanding, even if the veteran was aware of the 
scheduled September 2006 VA examination, the record shows he 
needed assistance to get to it and the record does not show 
that notice for the subsequently scheduled, November 2006, VA 
examination was effective.

VA treatment records reflect the veteran was hospitalized in 
private and VA facilities at least twice after the January 
2006 hearing.  As late as September 2006, these records 
further show that he was unable to transfer with minimal 
assistance, a special mode of travel was approved to get him 
to his scheduled VA examination, and his condition was not 
subject to change.  In addition, the address associated with 
the scheduled VA examinations does not appear to be accurate.  
The record reflects that the veteran's representative twice 
informed the RO of the correct address, in May and June 2006.  
Duty to assist documents were sent to the veteran at the 
address provided by the representative.  The record shows 
that the veteran and his representative responded to 
documents sent to the veteran at the address the 
representative provided.  

Thus, due to his hospitalizations, inability to get to the 
examinations, and the use of an incorrect address for 
notification of the examination, if the veteran did in fact 
fail to report to both September and November 2006 VA 
examinations, it cannot be concluded on the record now before 
the Board that he failed to appear without good cause.  

Second, the veteran supplied a signed release form so the RO 
could obtain additional private medical records in May 2007.

Finally, the veteran's representative testified in January 
2006 that memory loss was one of the symptoms associated with 
the veteran's Parkinson 's disease.  

Current private and VA treatment records should be obtained 
and the veteran should be afforded another opportunity to 
report for a VA examination.  Notice of all actions, 
including scheduled VA examinations, should be sent to the 
veteran and his representative at the address provided by the 
veteran's representative.  See 38 C.F.R. § 3.159(c)4.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that copies of all 
correspondence, including scheduled VA 
examinations, are sent to the address 
provided by the veteran's representative, 
as well as to the representative.

2.  Obtain all identified medical 
treatment records concerning treatment 
the veteran has had for his hepatitis C, 
including any and all treatment records 
from Dr. Paul DeMartino of Tomb River, 
New Jersey and any other treatment 
facility that the veteran or his 
representative may identify.  Obtain any 
and all medical treatment records from 
the VAMCs in East Orange and Brick, New 
Jersey, and Coatesville, Pennsylvania, 
which are not already of record.  Seek 
clarification of the names and addresses 
of these treatment facilities from the 
veteran and his representative, where 
necessary.  

3.  After completion of the above, 
determine if the veteran did report for 
his September 2006 VA examination and, if 
so, obtain the examination report.  If no 
such examination report exists, or if it 
is determined that additional examination 
is necessary, make arrangements for the 
veteran to be afforded an examination to 
determine the nature and extent of his 
service connected hepatitis C.  All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination. The examiner should 
summarize the medical history, including 
the onset and course of hepatitis C; 
describe any current symptoms and 
manifestations attributed to the 
hepatitis C; and provide diagnoses for 
any and all pathology manifested.

6. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an initial evaluation 
greater than 10 percent for his service 
connected hepatitis C, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the veteran, issue a Supplemental 
Statement of the Case and afford a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claim. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



